DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1,2,4, 5, 7, 11, 12, 14, 15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soni et al. (US 20190052473 A1) (Soni).
	Regarding claim 1, Soni discloses a system for delivering accessibility enhanced content, the system comprising:
	a computer server having a processing hardware and a system memory storing a software code;
	the processing hardware configured to execute the software code to:
	deliver, to a user system, an accessibility enhanced content comprising a primary content and an accessibility track synchronized to the primary content, wherein the accessibility track comprises at least one of a sign language performance, or one or more video tokens each expressing one or more words;
	[0044] Next, a synchronization module 214 generates synchronized presentation content 216 by synchronizing the sign language content 212 with the presentation content 204. 
	wherein when the accessibility track comprises the sign language performance, the sign language performance is delivered contemporaneously with delivery of the primary content; and
	[0044] Next, a synchronization module 214 generates synchronized presentation content 216 by synchronizing the sign language content 212 with the presentation content 204. 
	wherein when the accessibility track comprises the one or more video tokens, the one or more video tokens are played back when the primary content reaches a location corresponding to each of the one or more video tokens.
	[0046] Once the sign language content 212 is synchronized with the presentation content 204, the synchronized presentation content 216 is output to the client device 106. The client device 106 can then present the synchronized presentation content 216 in the user interface 118 of the conference viewer module 120. For example, the synchronized presentation content 216 includes an avatar selected by the presenter of the online conference 112, which executes the sign actions of the sign language content as synchronized with the presentation content 204. In this way, the user of the client device 106 receives an immersive conference experience that maintains coordination between the subject matter spoken by the presenter, although presented in sign language, with the visual subject matter of the presentation content.

	Regarding claim2, Soni discloses the system of claim 1, wherein the processing hardware is further configured to execute the software code to: 
	deliver the primary content and the accessibility track using a same communication channel. 
	[0031] for functionality of the conference system 102 is implemented in whole or in part through use of the conference presenter module 116 and the conference viewer module 120, such as to support a peer-to-peer network, direct communication between the client devices 104, 106 via the network 108, and so forth.
 
	Regarding claim 4, Soni discloses the system of claim 1, wherein the accessibility track further comprises one or more haptic effects to be actuated when the primary content reaches a location corresponding to each of the one or more haptic effects. 
	[0059] Understanding that the online conference is occurring in real time, the synchronization module 214 can inform a presenter of the online conference to adjust the speed of his presentation to account for the differences in durations of the sign language segments 308(a)-(c) from the durations of the presentation and audio segments 304(a)-(c), 312(a)-(c). The presenter notification can include a pop-up window, a visual timing comparison between the sign language content 306 and the real time audio content 302 and/or the presentation content 310, a non-modal notification, an audible notification, a haptic notification, and so forth. Giving a presenter a notification to adjust timing of his or her presentation in real time improves the overall experience of all conference participants, allowing them to collaborate during the online conference while consuming the same presentation content regardless of disability.

	Regarding claim 5, Soni discloses system of claim 1, wherein the accessibility track comprises the one of the sign language performance or the one or more video tokens configured to be displayed as a picture-in-picture (PiP) overlay on the primary content. 
	[0069] Next, consider FIG. 5, which depicts an example implementation showing a user interface 500 that is output to a client device in an online conference utilizing the techniques for synchronized sign language and presentation content as described herein.
	
	Regarding claim 7, Soni discloses system of claim 1, wherein when the accessibility track comprises the sign language performance, the sign language performance is performed using an animated model. 
	[0070] The user interface 500 also includes a sign language portion 508, which is displayed in response to a request by a user of the client device that is outputting the user interface. The sign language portion 508 displays an avatar executing sign actions that correspond to the audio of the online conference. The sign actions executed by the avatar in the sign language portion 508 are synchronized with the presentation content 502 using the techniques described herein. For instance, the synchronization module 214 generates synchronized presentation content 216 that includes sign actions to be executed by the avatar in the sign language portion of the user interface 500. The synchronized presentation content 216 can include a delay or pause to ensure that the sign language content executed by the avatar in the sign language portion 508 of the user interface 500 is synchronized with the presentation content 502, for example. The user interface 500 provides but one example of possible interfaces for users who request sign language as part of an online conference that gives the users an immersive and cohesive online conference experience.

	Regarding claim11, Soni discloses a method for use by a system for delivering accessibility enhanced content, the system including a computer server having a processing hardware and a system memory storing a software code, the method comprising: 
	delivering to a user system, by the software code executed by the processing is hardware, an accessibility enhanced content including a primary content and an accessibility track synchronized to the primary content, wherein the accessibility track comprises at least one of a sign language performance, or one or more video tokens each expressing one or more words; 
[0044] Next, a synchronization module 214 generates synchronized presentation content 216 by synchronizing the sign language content 212 with the presentation content 204. 
	wherein when the accessibility track comprises the sign language performance, the sign language performance is delivered contemporaneously with delivery of the primary content; and
	[0044] Next, a synchronization module 214 generates synchronized presentation content 216 by synchronizing the sign language content 212 with the presentation content 204. 
	wherein when the accessibility track comprises the one or more video tokens, the one or more video tokens are played back when the primary content reaches a location corresponding to each of the one or more video tokens. 
	 [0046] Once the sign language content 212 is synchronized with the presentation content 204, the synchronized presentation content 216 is output to the client device 106. The client device 106 can then present the synchronized presentation content 216 in the user interface 118 of the conference viewer module 120. For example, the synchronized presentation content 216 includes an avatar selected by the presenter of the online conference 112, which executes the sign actions of the sign language content as synchronized with the presentation content 204. In this way, the user of the client device 106 receives an immersive conference experience that maintains coordination between the subject matter spoken by the presenter, although presented in sign language, with the visual subject matter of the presentation content.

	Regarding claim 12, Soni discloses the method of claim 11, further comprising delivering the accessibility track and the primary content using a same communication channel.
	[0059] Understanding that the online conference is occurring in real time, the synchronization module 214 can inform a presenter of the online conference to adjust the speed of his presentation to account for the differences in durations of the sign language segments 308(a)-(c) from the durations of the presentation and audio segments 304(a)-(c), 312(a)-(c). The presenter notification can include a pop-up window, a visual timing comparison between the sign language content 306 and the real time audio content 302 and/or the presentation content 310, a non-modal notification, an audible notification, a haptic notification, and so forth. Giving a presenter a notification to adjust timing of his or her presentation in real time improves the overall experience of all conference participants, allowing them to collaborate during the online conference while consuming the same presentation content regardless of disability.

	Regarding claim14, Soni discloses the method of claim L1, wherein the accessibility track further comprises one or more haptic effects to be actuated when the primary content reaches a location corresponding to each of the one or more haptic effects. 
	[0059] Understanding that the online conference is occurring in real time, the synchronization module 214 can inform a presenter of the online conference to adjust the speed of his presentation to account for the differences in durations of the sign language segments 308(a)-(c) from the durations of the presentation and audio segments 304(a)-(c), 312(a)-(c). The presenter notification can include a pop-up window, a visual timing comparison between the sign language content 306 and the real time audio content 302 and/or the presentation content 310, a non-modal notification, an audible notification, a haptic notification, and so forth. Giving a presenter a notification to adjust timing of his or her presentation in real time improves the overall experience of all conference participants, allowing them to collaborate during the online conference while consuming the same presentation content regardless of disability.

	Regarding claim15, Soni discloses the method of claim 11, wherein the accessibility track comprises the one of the sign language performance or the one or more video tokens configured to be displayed as a picture-in-picture (PiP) overlay on the primary content.
	[0069] Next, consider FIG. 5, which depicts an example implementation showing a user interface 500 that is output to a client device in an online conference utilizing the techniques for synchronized sign language and presentation content as described herein.

	Regarding claim17, Soni discloses the method of claim 15, wherein when the accessibility track comprises the sign language performance, the sign language performance is performed using animated model.
	[0070] The user interface 500 also includes a sign language portion 508, which is displayed in response to a request by a user of the client device that is outputting the user interface. The sign language portion 508 displays an avatar executing sign actions that correspond to the audio of the online conference. The sign actions executed by the avatar in the sign language portion 508 are synchronized with the presentation content 502 using the techniques described herein. For instance, the synchronization module 214 generates synchronized presentation content 216 that includes sign actions to be executed by the avatar in the sign language portion of the user interface 500. The synchronized presentation content 216 can include a delay or pause to ensure that the sign language content executed by the avatar in the sign language portion 508 of the user interface 500 is synchronized with the presentation content 502, for example. The user interface 500 provides but one example of possible interfaces for users who request sign language as part of an online conference that gives the users an immersive and cohesive online conference experience.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soni et al. (US 20190052473 A1)(Soni) in view of  Hendricks et al. (US 20020104083 A1) (Hendricks).
	Regarding claim 3, Soni fails to disclose the system of claim 1, wherein the processing hardware is further configured to execute the software code to: 
	deliver the primary content and the accessibility track using separate communication channels. 
	in the same field of endeavor, Hendricks discloses wherein the processing hardware is further configured to execute the software code to: 
	deliver the primary content and the accessibility track using separate communication channels. 
	[0433] The sign language video may be transmitted to the set top terminal 220 on a separate channel. Also, a text overlay for the deaf may be easily produced on the lower part of the screen. The control signals for producing the text overlay may be handled by the network controller 214.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of transmitting the sign language video as disclosed by Hendricks to the method/system of transmitting video as disclosed by Soni in order to transmitting the sign language video
on a separate channel.

	Regarding claim 13, Soni fails to disclose the method of claim 11, further comprising delivering the accessibility track and the primary content using separate communication channels. 
	in the same field of endeavor, Hendricks discloses wherein the processing hardware is further configured to execute the software code to: 
	deliver the primary content and the accessibility track using separate communication channels. 
	[0433] The sign language video may be transmitted to the set top terminal 220 on a separate channel. Also, a text overlay for the deaf may be easily produced on the lower part of the screen. The control signals for producing the text overlay may be handled by the network controller 214.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of transmitting the sign language video as disclosed by Hendricks to the method/system of transmitting video as disclosed by Soni in order to transmitting the sign language video
on a separate channel.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soni et al. (US 20190052473 A1)(Soni) in view of  Keskinen (US 20110157472 A1).
	Regarding claim 10, Soni fails to disclose the system of claim 1, wherein the accessibility track is contained in a Digital Cinema Package (DCP). 
	in the same field of endeavor, Keskinen discloses wherein the accessibility track is contained in a Digital Cinema Package (DCP). 
 	[0005] Thus, the present invention is concerned with the presentation of gestures of sign language in different analogical and digital environments, such as television, video, DVD, and with special equipment at movie theaters.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of transmitting the sign language video as disclosed by Keskinen to the method/system of transmitting video as disclosed by Soni in order to transmitting the sign language video
in different analogical and digital environments

	Regarding claim 20, Soni fails to disclose the method of claim 11, wherein the accessibility track is contained in a Digital Cinema Package (DCP).
[0005] Thus, the present invention is concerned with the presentation of gestures of sign language in different analogical and digital environments, such as television, video, DVD, and with special equipment at movie theaters.
	in the same field of endeavor, Keskinen discloses wherein the accessibility track is contained in a Digital Cinema Package (DCP). 
 	[0005] Thus, the present invention is concerned with the presentation of gestures of sign language in different analogical and digital environments, such as television, video, DVD, and with special equipment at movie theaters.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of transmitting the sign language video as disclosed by Keskinen to the method/system of transmitting video as disclosed by Soni in order to transmitting the sign language video
in different analogical and digital environments

Allowable Subject Matter
Claims 6, 8, 9, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422